DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: throughout the specification, the terms “brake pedal stroke Stroke” are used repeatedly, the terms should read –brake pedal stroke—and any and all occurrences of the term should be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In line 3 of Claim 7, the term “the regenerative braking force” is indefinite.  It is unclear which regenerative braking force applicant is referring to here, either the regenerative braking force on the electric motor when a signal regarding a return of a pressed accelerator pedal is input from an accelerator pedal sensor, or the regenerative braking force smaller than the first regenerative braking force, both referenced in Claim 1, from which this claim depends therefrom.
In line 4 of Claim 8, the same issue occurs with the term “the regenerative braking force”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2014/0379190 to Sawada.
Regarding Claim 1, Sawada discloses a control apparatus for an electric vehicle (see Figure 1) having all the features of the instant invention including:  a wheel 9 and an electric motor 4 configured to provide a regenerative braking force to this wheel 9 (see paragraph 0008), wherein the control apparatus outputs an instruction to generate 
Regarding Claims 9 and 10, see Claim 1 above.
Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent No. 2017034842 to Shiozawa et al.
Regarding Claim 1, Shiozawa et al disclose discloses a control apparatus for an electric vehicle (see Figure 1) having all the features of the instant invention including:  

	Regarding Claim 8, Shiozawa et al further disclose that the control apparatus conducts replacement for increasing the frictional braking force according to the reduction in the regenerative braking force with respect to the brake actuation braking force (see paragraph 0094 of the examiner provided translation).
	Regarding Claims 9 and 10, see Claim 1 above.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,336,195 to Suzuki et al and PG Publication No. 2020/0189398 to Suzuki et al both disclose control apparatus for electric vehicles similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        03/01/22